            Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MEGAN LUNDY, individually and on behalf
 of all others similarly situated,
                                                   Case No.
                                Plaintiff,
                                                   CLASS ACTION COMPLAINT
                  v.
                                                   FOR VIOLATION OF THE
                                                   FEDERAL SECURITIES LAWS
 IDEANOMICS, INC, ALFRED POOR,
 BRUNO WU, and CONOR MCCARTHY,
                                                   Jury Trial Demanded
                                Defendants.


       Plaintiff Megan Lundy (“Plaintiff”), by and through her attorneys, alleges upon personal

knowledge as to her own acts, and upon information and belief as to all other matters, based

upon the investigation conducted by and through her attorneys, which included, among other

things, a review of documents filed by Defendants (as defined below) with the United States

Securities and Exchange Commission (the “SEC”), news reports, press releases issued by

Defendants, and other publicly available documents, as follows:

                           NATURE AND SUMMARY OF THE ACTION

       1.       This is a federal securities class action on behalf of all investors who purchased or

otherwise acquired Ideanomics, Inc. (“Ideanomics” or the “Company”) common stock between

March 20, 2020 and June 25, 2020, inclusive (the “Class Period”). This action is brought on behalf

of the Class for violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5.

       2.       Ideanomics purports to be a global company focused on facilitating the adoption

of commercial electric vehicles and developing next generation financial services and Fintech
            Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 2 of 19



products. Ideanomics common stock trades on the NASDAQ stock exchange under the ticker

“IDEX.” The Company is headquartered in New York, NY, and maintains offices in Beijing and

Qingdao, China.

       3.       In recent press releases, Ideanomics has lauded its “one million square foot EV

expo center in Qingdao, Shandong Province,” in China, also known as the Company’s Mobile

Energy Global (MEG) Division, or the “MEG Center.” According to Ideanomics, the MEG

Center is “the largest auto trading market in Qingdao,” China.

       4.       On June 25, 2020, analyst Hindenburg Research issued a series of tweets in which

it called Ideanomics “an egregious & obvious fraud.” As detailed herein, Hindenburg asserted that

it found evidence that Ideanomics had doctored photos for use in its press releases to suggest that

the Company owns or operates a vehicle sales center in Qingdao, China, when it in fact does not.

Hindenburg further asserted that it had an investigator go to Ideanomics’ purported MEG Center

in Qingdao, China, where the investigator was unable to find any trace of Ideanomics or its

purported MEG Center.

       5.       Also on June 25, 2020, analyst J Capital Research issued a report on Ideanomics

entitled “Champion of Promotes.” J Capital wrote, in part, that “Ideanomics . . . is a zero. The

company changes its name and promotional story so frequently that it’s hard to keep up. One thing

remains a constant, despite all the press releases, buzzwords and hype: shareholders get wiped

out.” J Capital continued, in a tweet, that “[w]e called all the ‘buyers’ named in [Ideanomics’]

press releases this month. Not a single one had made a purchase. One of them thanked us for

alerting them to ‘fake news.’”

       6.       On this news, Ideanomics’ stock price fell from its June 24, 2020 close of $3.09 to

a June 25, 2020 close of $2.44 per share, a one day drop of $0.65 or approximately 21%.
              Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 3 of 19



         7.       Then on June 26, 2020, the Company issued a press release in which it sought to

“clarify the status” of its purported EV hub in Qingdao, China. In this release, Ideanomics walked

back certain of its prior statements regarding the MEG Center in Qingdao, stating that it was

launching three phases of its MEG Center that will eventually total one million square feet. The

first phase, according to Ideanomics, occupies only 215,000 square feet.

         8.       The stock price continued to plummet on June 26, 2020, dropping to a close of

$1.46 per share. This represents a two day drop of approximately 53%.

         9.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) Ideanomics’ MEG Center in Qingdao was

not “a one million square foot EV expo center”; (ii) the Company had been using doctored or

altered photographs of the purported MEG Center in Qingdao; (iii) the Company’s electric vehicle

business in China was not performing nearly as strong as Ideanomics had represented; and (iv) as

a result, the Company’s public statements were materially false and misleading at all relevant

times.

                                  JURISDICTION AND VENUE

         10.      The federal law claims asserted herein arise under §§ 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the

SEC, 17 C.F.R. § 240.10b-5, as well as under the common law.

         11.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.

         12.      This Court has jurisdiction over each Defendant named herein because each

Defendant is an individual or corporation who has sufficient minimum contacts with this District

so as to render the exercise of jurisdiction by the District Court permissible under traditional
          Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 4 of 19



notions of fair play and substantial justice.

       13.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

§ 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located in

this District and conducts substantial business here.

       14.     In connection with the acts, omissions, conduct and other wrongs in this

Complaint, Defendants, directly or indirectly, used the means and instrumentalities of interstate

commerce, including but not limited to the United States mail, interstate telephone

communications and the facilities of the national securities exchange.

                                            PARTIES

       15.     Plaintiff Megan Lundy is a resident of Colorado Springs, Colorado. He acquired

and held shares of Ideanomics at artificially inflated prices during the class period, and has been

damaged by the revelation of the Company’s material misrepresentations and material

omissions.

       16.     Defendant Ideanomics purports to be a global company focused on facilitating

the adoption of commercial electric vehicles and developing next generation financial services

and Fintech products. Ideanomics common stock trades on the NASDAQ stock exchange under

the ticker “IDEX.” The Company’s headquarters are located at 55 Broadway, 19th Floor, New

York, NY 10006, and the Company is incorporated under the laws of the State of Nevada. The

Company also maintains offices in Beijing and Qingdao, China.

       17.     Defendant Alfred Poor is Ideanomics’ Chief Executive Officer, and has served in

that capacity since February 2019.

       18.     Defendant Bruno Wu is Ideanomics’ Chairman of the Board and has served in

that capacity since January 2016.
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 5 of 19



       19.     Defendant Conor McCarthy is Ideanomics’ Chief Financial Officer, and has

served in that capacity since September 2019.

       20.     Collectively, Defendants Poor, Wu, and McCarthy are referred to throughout this

complaint as the “Individual Defendants.”

       21.     The Individual Defendants, because of their positions at the Company, possessed

the power and authority to control the content and form of the Company’s annual reports,

quarterly reports, press releases, investor presentations, and other materials provided to the SEC,

securities analysts, money and portfolio managers and investors, i.e., the market. The Individual

Defendants authorized the publication of the documents, presentations, and materials alleged

herein to be misleading prior to its issuance and had the ability and opportunity to prevent the

issuance of these false statements or to cause them to be corrected. Because of their position with

the Company and access to material non-public information available to them but not to the

public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public and that the positive representations being

made were false and misleading. The Individual Defendants are liable for the false statements

pleaded herein.

                              SUBSTANTIVE ALLEGATIONS

       22.     Ideanomics was incorporated in October 2004. From 2010 through 2017, the

Company’s primary business activities were providing premium content video on demand

services, with primary operations through PRC, through its subsidiaries and variable interest

entities under the brand name You-on-Demand. Ideanomics closed the You-on-Demand

business in 2019.

       23.     Starting in early 2017, Ideanomics asserts that it transitioned its business model

to become a next-generation financial technology company. Its most 2019 Annual Report filed
          Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 6 of 19



on Form 10-K with the SEC provides, in relevant part: “The Company built a network of

businesses, operating principally in the trading of petroleum products and electronic component

that the Company believed had significant potential to recognize benefits from blockchain and

AI technologies including, for example, enhancing operations, addressing cost inefficiencies,

improving documentation and standardization, unlocking asset value and improving customer

engagement. During 2018 the Company ceased operations in the petroleum products and

electronic components trading businesses and disposed of the businesses during 2019. Fintech

continues to be a priority for us as we look to invest in and develop businesses that can improve

the financial services industry, particularly as it relates to deploying blockchain and AI

technologies. As we looked to deploy fintech solutions in late 2018 and into 2019, we found a

unique opportunity in the Chinese Electric Vehicle (EV) industry to facilitate large scale

conversion of fleet vehicles from internal combustion engines to EV. This led us to establish our

Mobile Energy Global (MEG) business unit.”

               MATERIALLY FALSE AND MISLEADING STATEMENTS

        24.     The Class Period begins on March 20, 2020, when Ideanomics issued a press

release in which it stated that it was:

        [P]leased to announce that the Qingdao-MEG Sales Center, branded as Mobile
        Energy Group Center, is scheduled to start sales operations by May 1. The 1 Million
        square foot site has been renovated as a permanent EV expo center, the cost of
        which has been met by development funds from the Chengyang business district of
        the city of Qingdao, in China's Shandong province.

        Ideanomics' Mobile Energy Global division (‘MEG’) will be joined at the site by
        more than 20 partners ranging from EV manufacturers, EV battery manufacturers,
        energy storage, energy management, and EV charging solutions, financial services,
        insurance, vehicle and license plate registration services, and others from Qingdao.
        The EV hub is designed to be a focal point for commercial fleet operators and the
        EV industry alike, with MEG headquartering its management, sales and marketing,
        and administrative operations at the site.
        Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 7 of 19



      The city of Qingdao currently operates an automotive sales and servicing center for
      a range of vehicle manufacturers at the site, these operations are being assumed by
      MEG as part of the expanded plans and focus onto EV. This will see MEG assume
      the revenues derived from those activities, with a run rate of approximately RMB
      1 Billion in 2019 ($140 Million USD), with profit margins in the 8% range, as well
      as facilitate an expedited ramp-up of staff and operations at the site.

      Due to the successful development of the Mobile Energy Group Center and the high
      demand for comprehensive EV services, MEG has received inquiries from several
      other cities with regards to establishing similar operations. Where there is financial
      support to do so, from local governments and manufacturers, and sufficient market
      demand as we have seen in Qingdao, MEG may decide to develop multiple regional
      centers in the future. 1

      25.    Then, on May 26, 2020, Ideanomics issued a press release stating that the

Company’s:

      Mobile Energy Global (MEG) division is pleased to announced [sic] that its
      Qingdao subsidiary Qingdao Chengyang Ainengju New Energy Sales and Service
      Co. has officially launched the largest auto trading market in Qingdao at MEG’s
      Qingdao EV hub. The MEG Center in Qingdao now hosts a full suite of car dealer
      services for new energy and used cars with a capacity of 18,000 vehicles onsite. It
      offers a one-stop buying experience that includes financial services and onsite
      vehicle registration services. The auto trading market, which was rolled into MEG
      as part of the investment from Qingdao City, attracts a large audience which MEG
      will leverage to help educate the general population through its upcoming EV-
      centric welcome center and onsite EV manufacturing partners. Additionally, the
      Center will use influencer-based marketing of new energy and used cars to leverage
      the impact influences have on big ticket purchases in Asia.

      The MEG Center is a one million square foot EV expo center
      in Qingdao, Shandong Province. The Center announced a soft launch on May 1,
      2020 and will house partners ranging from EV manufacturers, EV battery
      manufacturers, energy storage, energy management, and EV charging solution
      providers, financial services, insurance companies, vehicle and license plate
      registration services, and others including a state of the art MEG Welcome Center.
      Ideanomics will be holding a ribbon-cutting ceremony for the MEG Center
      in Qingdao in the summer in conjunction with its Annual General Meeting. 2



1
  https://investors.ideanomics.com/2020-03-20-Ideanomics-MEG-Announces-May-1st-
Operational-Opening-of-Qingdao-EV-Hub.
2
  https://investors.ideanomics.com/2020-05-26-Ideanomics-MEG-EV-Center-in-Qingdao-Opens-
for-Operations-and-Revenues-to-Begin-This-Month.
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 8 of 19



       26.    On June 9, 2020, Ideanomics issued another press release, in which it announced

that “auto dealers operating in its subsidiary, Mobile Energy Global’s (MEG) expo center in

Qingdao, have sold 2,139 vehicles for a total value of RMB 235 Million or USD 33 Million.”3

The release continued:

       As a reminder, the MEG Center in Qingdao began operations on May 1. Based on
       the level of sales activity in the first week of June, this month's sales are expected
       to exceed May levels. In China, the high season for car buying is from October to
       January. In its first five weeks of being operational, the dealers at the MEG Center
       have received high levels of interest, and management is optimistic that it can
       achieve its previously stated RMB 1 Billion sales target in 2020.

       China, much like the rest of the world, has been negatively impacted by the
       shutdowns resulting from COVID-19. As the country has only begun to relax
       restrictions last month, many businesses are struggling to recover. The local
       government provided the facility rent-free to Ideanomics. Management felt that,
       during these unprecedented times, MEG should support local businesses and passed
       on savings from the government's generosity by not charging commissions or rent
       to its dealers for the month of May. As MEG's partners strengthen their financial
       positions, management will gradually implement its fee model starting in mid-June.
       Note that the May and early June sales were primarily used vehicles, and that MEG
       will be charging commissions for electric vehicles (EVs) with the manufacturers'
       direct sale model. MEG's total financing solutions will be available starting in July,
       and with its high-profit margins, should make a meaningful contribution to the
       Center's profitability.

       ‘The region loosened restrictions on business activities in early May, so we are very
       pleased with the Center's high levels of activity at this early stage. The Center's
       solid customer foot traffic indicates that the country's economy is on a steady path
       to recovery and there is a strong appetite for passenger and commercial vehicle
       sales which bodes well for MEG,’ said Ideanomics Chairman Dr. Bruno Wu. ‘The
       initial activity combined with the projected growth for the remainder of 2020
       reinforces our belief that the MEG Center will be a material source of revenue for
       Ideanomics.’

       27.    The, on June 23, 2020, when its stock price was over $3.00 per share for the first

time since November 2018, Ideanomics filed a Registration Statement on Form S-3 with the SEC




3
  https://investors.ideanomics.com/2020-06-09-Over-2-100-Vehicles-Sold-at-Ideanomics-MEG-
Center-in-May.
            Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 9 of 19



in which it announced plans to offer $250 million worth of common stock to the investing

public. 4

         28.    The statements described above were materially false and misleading and failed

to disclose material adverse facts about the Company’s business, operations, and prospects. As

discussed below, the Defendants misled investors by misrepresenting and/or failing to disclose

that: (i) Ideanomics’ MEG Center in Qingdao was not “a one million square foot EV expo

center”; (ii) the Company had been using doctored or altered photographs of the purported MEG

Center in Qingdao; (iii) the Company’s electric vehicle business in China was not performing

nearly as strong as Ideanomics had represented; and (iv) as a result, the Company’s public

statements were materially false and misleading at all relevant times.

         29.    The statements described in ¶¶ 24-26 were materially false and misleading and

failed to disclose material adverse facts about the Company’s business, operations, and

prospects.

                                  THE TRUTH EMERGES

         30.    On June 25, 2020, analyst Hindenburg Research issued a series of tweets in which

Hindenburg called Ideanomics “an egregious & obvious fraud.” It wrote that “investors need to

look no further than the company’s June 9[, 2020] press release. The company touts the launch

of its MEG EV sales center and includes a photo that bears a “2020” timestamp.” Hindenburg

“found a photo displaying the exact same cars and exact same layout from 2018, years before

the supposed soft launch of [Ideanomics’] MEG center in 2020.” It further compared the two

photos, noting that in Ideanomics’ June 9, 2020 press release, “the ‘MEG’ logo on the red arch

has been photoshopped to replace the original Mandarin. The MEG letters form a straight line



4
    https://www.sec.gov/Archives/edgar/data/837852/000110465920075883/tm2018575d1_s3.htm
        Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 10 of 19



despite the logo supposed on a curved surface. To repeat, the company doctored photos in its

PR to suggest it owns/operates the facility.” (Emphasis added).

       31.     Hindenburg also referenced Ideanomics’ May 26, 2020 press release, where it

found “the exact same signs of photoshopping that impose [Ideanomics’] flat MEG logo on a

curved surface. This strikes us as a clear effort by the company to manipulate the photographs

in order to drive its stock price up.” (Emphasis added).

       32.     Hindenburg actually had an investigator visit Ideanomics’ purported MEG sales

center, and tweeted out a photo taken by that investigator. Hindenburg wrote: “[t]he facility is

actually operated by almost 100 sales groups. None of those we spoke with heard of [Ideanomics]

or MEG. We spoke to the main office (in a recorded conversation) and they confirmed the same.”

       33.     Hindenburg also had its investigator “call five of [Ideanomics’] purported

customers that are helping drive it supposed EV business. None of them were aware of

Ideanomics and none were able to confirm doing business with” Ideanomics. “We have watched

[Ideanomics’] stock pump and dump on a neverending [sic] stream of press releases over the

last 5 years and we expect this time will be no different, resulting in major shareholder losses

or regulatory intervention.” (Emphasis added).

       34.     Also on June 25, 2020, analyst J Capital Research issued a report on Ideanomics

entitled “Champion of Promotes.” J Capital wrote, in part, that “Ideanomics . . . is a zero. The

company changes its name and promotional story so frequently that it’s hard to keep up. One thing

remains a constant, despite all the press releases, buzzwords and hype: shareholders get wiped

out.” J Capital continued, in a tweet, that “[w]e called all the ‘buyers’ named in [Ideanomics’]

press releases this month. Not a single one had made a purchase. One of them thanked us for

alerting them to ‘fake news.’”
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 11 of 19



       35.     J Capital continued that its “investigators have been unable to establish that IDEX

has a showroom in Qingdao, whence the contract announcements have been flowing. . . . We had

a hard time identifying this expo center but eventually found an IDEX subsidiary that has a mail

drop at a 1 mln sqft shopping mall in Qingdao’s Chengyang District. Renovations are news to the

companies that operate there. In fact, the shopping mall is in financial distress and is not honoring

contracts with people who bought shops there, according to a local news report. Neither the

manager of the shopping mall nor two store owners we contacted in the center have ever heard of

IDEX, any of its subsidiaries or joint ventures, or the EV showroom the company says it opened

on May 1.”

       36.     J Capital further noted that “[f]rom June 11-22, IDEX announced five contracts for

electric vehicles . . . . On June 23 and 24, we spoke with representatives from four of the five

‘buyers.’ All four denied there were contracts. One of them went as far as to tell our staff member

that the IDEX press release is ‘fake news.’ . . . We were unable to locate the fifth partner . . . .”

       37.     Then, on June 26, 2020, Ideanomics issued a press release it which it stated it

“would like to clarify the status of” its purported EV hub in Qingdao, Shandong province. In this

release, Ideanomics stated:

       [T]he existing new and used sales business at the site was to be folded into the MEG
       center activities. Along with the commencement of our fleet sales division, this
       compromised Phase I. The MEG center had a soft launch on May 1, with a fuller
       opening on May 25, 2020, as announced in press releases dated March 20,
       2020, May 18, 2020, and May 26, 2020, when the center was allowed to open fully
       after COVID-19 lockdown measures were eased in Qingdao. These activities
       occupy approximately 20,000 square meters, or 215,000 square feet, and the
       Company has detailed activity from both existing dealership business at the site and
       its commercial fleet sales in recent press releases.

       Phase II of the opening will see an additional 20,000 square meters come online
       and is subject to renovation in preparation for MEG and its participating partners.
       This includes the MEG welcome center and executive offices. As previously
           Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 12 of 19



         communicated, the timeline for this phase will coincide with the ribbon cutting
         ceremony and official opening in the summer of 2020.

         Phase III of the project, and the remaining 60,000 square meters will come online
         as further renovations are completed.

         38.     This contradicts the Company’s statements that “[t]he MEG Center is a one

million square foot EV expo center in Qingdao, Shandong Province” and that “[t]he MEG Center

in Qingdao now hosts a full suite of car dealer services for new energy and used cars with a

capacity of 18,000 vehicles onsite. It offers a one-stop buying experience that includes financial

services and onsite vehicle registrations services.” It further contradicts the Company’s June 9,

2020 statement that “[a]s a reminder, the MEG Center in Qingdao began operations on May 1.”

Specifically, Ideanomics’ June 26, 2020 press release walked back its earlier claims of a one

million square foot center in Qingdao, stating now that its “Phase I” operation is only 215,000

square feet.

         39.     In addition, Ideanomics’ June 26, 2020 press release posted an aerial view of the

supposed MEG Center, which accordingly to Hindenburg, “is drone footage of the outside of the

entire facility. We think the reason the [C]ompany isn’t posting video from INSIDE the facility

is because such video shows they have absolutely no presence on site whatsoever.”

         40.     In response, Hindenburg posted its own video of the insider of the MEG Center,

which accordingly to Hindenburg, “is actually called the Qingdao Fidelity International Trade

City . . . which shows only few cars for sale, and no sign of the [C]ompany on site.” 5 Hindenburg

reiterated its statement that Ideanomics “has fabricated its supposed sales center, and altered

images in its press releases to make it seem that it operates the facility. We continue to believe,




5
    See https://hindenburgresearch.com/ideanomics/ (last visited June 26, 2020).
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 13 of 19



as we stated yesterday, that the [C]ompany is engaged in flagrant securities fraud and that it’s

[sic] stock will wind up in the pennies or halted by regulators.”

       41.     Hindenburg added that “[t]here were no signs of [Ideanomics] having any

presence on site and vendors and managers we spoke with had never heard of them. We spoke

with the only vendor of electric vehicles on site . . . and he had no idea who the company was.”

       42.     Hindenburg noted that it “further confirmed [its] allegations . . . about

[p]hotoshopped images in the company’s press releases. We were able to unearth photographs

from 2015 which appear nearly identical to photos used in IDEX’s May 2020 ‘launch’ PR about

the MEG.” “We continue to believe . . . that [Ideanomics] is engaged in flagrant securities

fraud and that its stock will wind up in the pennies or halted by regulators.” (Emphasis added).

       43.     Later in the day on June 26, 2020, Ideanomics issued another press release in which

it purported to refute certain of the allegations raised by Hindenburg. 6 In this release, Ideanomics

confirmed that its MEG Center was not 1 million square feet as the Company had previously

suggested, but that it “will be expanding to 40,000 square meters and eventually 100,000 square

meters.” 7 This release did not respond in any way to the majority of Hindenburg’s report, including

Hindenburg’s conclusion that Ideanomics had manipulated the photographs it used or to

Hindenburg’s statement that its investigator had “call[ed] five of [Ideanomics’] purported

customers that are helping drive its supposed EV business. None of them were aware of

Ideanomics and none were able to confirm doing business with” the Company.




6
  https://investors.ideanomics.com/2020-06-26-Ideanomics-Qingdao-Sales-Center-to-be-
Officially-Rebranded-MEG-Center-by-July-1-and-Confirms-Hindenburgs-False-and-
Misleading-Communication
7
  40,000 square meters is approximately 431,000 square feet, and 100,000 square meters is
approximately 1.08 million square feet.
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 14 of 19



        44.      On this news, the Company’s stock price fell $0.65 from its June 24, 2020 close

to a June 26, 2020 close of $1.46, representing a two day drop of $1.63, or approximately 53%.

                               CLASS ACTION ALLEGATIONS

        45.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of a class of all persons and entities who purchased or otherwise

acquired Ideanomics common stock between March 20, 2020 and June 25, 2020, inclusive.

Excluded from the Class are Defendants, directors and officers of the Company, as well as their

families and affiliates.

        46.      The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court.

        47.      There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class which

predominate over questions which may affect individual Class members include:

              a. Whether Defendants violated the Exchange Act;

              b. Whether Defendants omitted and/or misrepresented material facts;

              c. Whether Defendants’ statements omitted material facts necessary to make the
                 statements made, in light of the circumstances under which they were made, not
                 misleading;

              d. Whether Defendants knew or recklessly disregarded that their statements were
                 false and misleading;

              e. Whether the price of the Company’s stock was artificially inflated; and

              f. The extent of damage sustained by Class members and the appropriate measure
                 of damages.

        48.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from Defendants’ wrongful conduct alleged herein.
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 15 of 19



       49.      Plaintiff will adequately protect the interests of the Class and has retained counsel

who are experienced in class action securities litigation. Plaintiff has no interests that conflict

with those of the Class.

       50.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                  FRAUD ON THE MARKET

       51.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine that, among other things:

             a. Defendants made public misrepresentations or failed to disclose material facts

                during the Class Period;

             b. The omissions and misrepresentations were material;

             c. The Company’s common stock traded in efficient markets;

             d. The misrepresentations alleged herein would tend to induce a reasonable investor

                to misjudge the value of the Company’s common stock; and

             e. Plaintiff and other members of the class purchased the Company’s common stock

                between the time Defendants misrepresented or failed to disclose material facts

                and the time that the true facts were disclosed, without knowledge of the

                misrepresented or omitted facts.

       52.      At all relevant times, the markets for the Company’s stock were efficient for the

following reasons, among others: (i) the Company filed periodic public reports with the SEC;

and (ii) the Company regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures such as

communications with the financial press, securities analysts, and other similar reporting services.
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 16 of 19



Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all

information in the market, including the misstatements by Defendants.

                                      NO SAFE HARBOR

        53.     The statutory safe harbor provided for forward-looking statements under certain

conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

specific statements pleaded herein were not identified as forward-looking statements when made.

        54.     To the extent there were any forward-looking statements, there were no

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the purportedly forward-looking statements.

                                      LOSS CAUSATION

        55.     On June 25, 2020, Hindenburg Research issued the series of tweets alleged herein.

On this news, the price of Ideanomics stock fell from its June 24, 2020 close of $3.09 per share, to

a June 25, 2020 close of $2.44 per share. On June 26, 2020, on the additional information raised

by Hindenburg and the Company’s own press release, the price of Ideanomics stock fell further,

to just $1.46 per share. This represents a two day drop of approximately 53%.

        56.     These revelations contradicted statements made by Defendants during the Class

Period and were a causal element of the concurrent decline in the Company’s share price.

                                        Count One
    Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                  (Against All Defendants)

        57.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        58.     During the Class Period, Defendant Ideanomics and the Individual Defendants

disseminated or approved the false statements specified above, which they knew or deliberately

disregarded were misleading in that they contained misrepresentations and failed to disclose
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 17 of 19



material facts necessary to make the statements made, in light of the circumstances under which

they were made, not misleading.

        59.     Defendant Ideanomics and the Individual Defendants violated § 10(b) of the

Exchange Act and Rule 10b-5 in that they (i) employed devices, schemes, and artifices to

defraud; (ii) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (iii) engaged in acts, practices, and a course

of business which operated as a fraud and deceit upon those who purchased or otherwise acquired

the Company’s securities during the class period.

        60.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff

and the Class would not have purchased the Company’s common stock at the price paid, or at

all, if they had been aware that the market prices had been artificially and falsely inflated by

Defendants’ misleading statements.

                                           Count Two
                            Violation of § 20(a) of the Exchange Act
                              (Against the Individual Defendants)

        61.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        62.     The Individual Defendants acted as controlling persons of the Company within the

meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions

at the Company, the Individual Defendants had the power and authority to cause or prevent the

Company from engaging in the wrongful conduct complained of herein. The Individual

Defendants were provided with or had unlimited access to the documents described above that

contained statements alleged by Plaintiff to be false or misleading both prior to and immediately
         Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 18 of 19



after their publication, and had the ability to prevent the issuance of those materials or to cause

them to be corrected so as not to be misleading.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     determining that this action is a proper class action pursuant to Rule 23(a) and

23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined herein, and a

certification of Plaintiff as class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and appointment of Plaintiff’s counsel as Lead Counsel;

       (b)     awarding compensatory and punitive damages in favor of Plaintiff and the other

class members against all Defendants, jointly and severally, for all damages sustained as a result

of Defendants’ wrongdoing, in an amount to be proven at trial, including pre-judgment and post-

judgment interest thereon.

       (c)     awarding Plaintiff and other members of the Class their costs and expenses in this

litigation, including reasonable attorneys’ fees and experts’ fees and other costs and disbursements;

and

       (d)     awarding Plaintiff and the other Class members such other relief as this Court may

deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury in this action of all issues so triable.

Dated: June 28, 2020                               Respectfully submitted,

                                                   /s/ Jeffrey C. Block
                                                   Jeffrey C. Block
                                                   Stephen J. Teti
                                                   BLOCK & LEVITON LLP
                                                   260 Franklin Street, Suite 1860
                                                   Boston, MA 02110
Case 1:20-cv-04944-GBD Document 3 Filed 06/29/20 Page 19 of 19



                              (617) 398-5600 phone
                              (617) 507-6020 fax
                              jeff@blockesq.com
                              steti@blockesq.com

                              Attorneys for Plaintiff and Proposed Lead
                              Counsel
